A. J. WALKER, O. J.
The bill of exceptions, after a statement of evidence, says, that “ thereupon" the court rejected the appellant’s claim. Adopting the construction less favorable to the appellant, we cannot regard this as an assertion that the bill of exceptions contains all the evidence upon which the court acted; and consequently, we cannot affirm that there was error in the rejection oí the appellant’s claim. — Keep v. Kelly & Levin, 29 Ala. 322 ; Bradley v. Andress, 30 Ala. 80 ; Lovett v. Chisolm, 30 Ala. 88; Stein v. Feltheimer, 31 Ala. 57.
The decree of the court below is affirmed.